Case 2:12-cr-20218-SFC-MKM ECF No. 491 filed 01/22/20                    PageID.4166       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




  United States of America,

                                     Plaintiff,

  v.                                                     Case No. 2:12−cr−20218−SFC−MKM
                                                         Hon. Sean F. Cox
  Timothy Ivory Carpenter, et al.,
                                     Defendant(s),




                                        NOTICE TO APPEAR

       The following defendant(s) are hereby notified to appear: Timothy Ivory Carpenter

     The defendant(s) shall appear before District Judge Sean F. Cox at the United States
  District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
  817, Detroit, Michigan, for the following proceeding(s):

         • STATUS CONFERENCE: February 14, 2020 at 02:00 PM

       ADDITIONAL INFORMATION:            Only counsel need to appear.



                                        Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                  By: s/J. McCoy
                                                      Case Manager

  Dated: January 22, 2020
